 



EXHIBIT 10.2
ROYALTY FOR TECHNICAL EXPERTISE AGREEMENT
Pursuant to the Asset Purchase Agreement between Minera San Augusto, S.A. de
C.V. (“MSA”), O. N. C. de Mexico S.A de C.V. (“ONCM”) and National Gold
Corporation (“National Gold”) dated as of December 21, 2000, as amended (the
“Agreement”), and for the sum of $1.00 now delivered each party unto the other
and for the good and valuable consideration (the receipt and sufficiency of
which is hereby acknowledged) Tenedoramex S. A. de C. V. and Kennecott Minerals
Company, as Assignees of MSA, and ONCM wish to enter into this Royalty for
Technical Expertise Agreement (the “RTE Agreement”) as follows:

1.   From the date of Commencement of Commercial Production until such time as
the first 2,000,000 ounces of gold have been mined, processed and sold (or
deemed sold) from the Property, ONCM shall pay to MSA or its Assignee (the
“Holder”) a royalty for technical expertise (“RTE”) as a result of MSA providing
geological and technical information on the Mulatos Project to ONCM at the time
of Closing, equal to:

  (a)   2% of the Net Smelter Returns in respect of all Products mined and sold
(or deemed sold) by ONCM from the Property; and     (b)   the applicable
percentage based upon the Gold Price as published in the Wall Street Journal for
the calendar quarter in which the royalty is payable of the Net Smelter Returns
in respect of all Silver and Gold Products mined and sold (or deemed sold) by
ONCM from the Property as follows:

          Gold Price Range   Net Smelter Return Royalty
  100% Basis
US$0.00/oz to US$299.99/oz
    1.0 %
US$300.00/oz to US$324.99/oz
    1.5 %
US$325.00/oz to US$349.99/oz
    2.0 %
US$350.00/oz to US$374.99/oz
    3.0 %
US$375.00/oz to US$399.99/oz
    4.0 %
US$400.00/oz or higher
    5.0 %

1.1   (a) ONCM shall pay to the Holder on or before the fifth calendar day of
the month following the end of the prior quarter a royalty reserve quarterly
payment (the “Royalty Reserve”) based upon the Gold Price in the prior quarter
as set out below:



--------------------------------------------------------------------------------



 



-2-

          Gold Price Range   Royalty Reserve
  (C$)
US$0.00/oz to US$274.99/oz
  $ 25,000  
US$275.00/oz to US$324.99/oz
  $ 75,000  
US$325.00/oz to US$349.99/oz
  $ 112,500  
US$350.00/oz to higher
  $ 150,000  

  (b)   The Royalty Reserve will be credited towards (i) firstly, any amounts
then owing in respect of the RTE; and (ii) secondly, at ONCM’s election towards
outstanding obligations under the Promissory Notes or Debentures. Any portion
not so credited shall be retained by the Holder without interest and may at the
election of ONCM be credited against future amounts owing from ONCM to the
Holder, provided that the Royalty Reserve may not be credited against future
amounts owing in respect of the Royalty Reserve;     (c)   The Royalty Reserve
will be paid by ONCM commencing on April 5, 2002 in respect of the first
calendar quarter of 2002 and shall continue until all financial obligations of
ONCM and National Gold pursuant to the Asset Purchase Agreement, the Promissory
Notes and the Debentures as amended from time to time have been satisfied in
full;     (d)   The Holder will hold the Royalty Reserve for its own benefit and
not as agent or trustee for ONCM. The Royalty Reserve shall not be refunded or
returned to ONCM in any circumstances whatsoever but may be credited against
outstanding obligations of ONCM to the Holder as set out in paragraph (b) above.

2.   For the purposes of this RTE Agreement:

  (a)   “Allowable Deductions” means the following costs incurred after the doré
or concentrate stage:

  (i)   all smelting and refining costs, sampling, assaying and treatment
charges and penalties including, but not limited to, metal losses, penalties for
impurities and charges for refining, selling and handling by the smelter,
refinery or other purchaser (including price participation charges by smelters
and/or refiners);     (ii)   costs of handling, transporting, securing (security
costs) and insuring such material from the Property or from a concentrator,
whether situated on or off the Property, to the place of sale;



--------------------------------------------------------------------------------



 



-3-

  (iii)   taxes based upon sales or production which cannot be recovered by
ONCM, but not income taxes; and     (iv)   marketing costs, including sales
commissions, incurred in selling ore, concentrate and metal produced from the
Property,

provided that if Products are deemed to have been sold, Allowable Deductions
shall include amounts representing the items enumerated above to the extent that
they would have been borne by ONCM had the Products actually been sold.

  (b)   “Commencement of Commercial Production” means the first day following
the first thirty (30) consecutive days of the operation of any mill or other
processing facility located on the Property, which mill or other processing
facility has operated at an average rate of at least 60% of its monthly design
capacity (or other lesser rate or quantity of production as specified in an
operating plan as constituting the Commencement of Commercial Production) and,
if no mill or other processing facility is located on the Property, after the
end of the first period of 30 consecutive days during which ore or concentrate
has been shipped from the Property on a reasonably regular basis for the purpose
of earning revenues; provided however, that no period of time during which ore
or concentrate is shipped from the Property for sampling, assaying, testing,
analysis or evaluation purposes, and no period of time during which milling
operations are undertaken as initial tune-up, or milling by pilot or test plant
or test mining operations will be taken into account in determining the date of
Commencement of Commercial Production.     (c)   “Final Settlement Date” means
the date on which refined gold or silver is available to ONCM.     (d)   “Gold
and Silver Products” means ores, minerals, or other commercially valuable
products containing gold or silver mined from the Property, provided that where
such products contain a combination of gold or silver and other commercially
valuable metals or minerals, Gold and Silver Products shall be deemed to
comprise only that fraction of such products as represents the proportionate
commercial value of the gold and silver contained in such products, with the
remaining fraction of such products deemed to be Products.”     (e)   “Gold
Price” means the price per ounce equal to the average London p.m. gold price fix
as published in The Wall Street Journal for the calendar quarter in which the
royalty is payable;     (f)   “Net Smelter Returns” means:

  (i)   in the case of gold or silver processed by a refinery, an amount equal
to the number of ounces credited to ONCM by the refinery on the Final Settlement
Date multiplied by the price per ounce equal to the average



--------------------------------------------------------------------------------



 



-4-

      London P.M. gold price fix (for gold) and the Handy and Harman base price
(for silver) as published in The Wall Street Journal for the calendar quarter in
which the royalty is payable (which gold or silver shall be deemed to have been
sold by ONCM), less Allowable Deductions; and

  (ii)   in all other cases, the amount received by ONCM from the buyer of the
Products (or, if such Products are deemed to be sold, an amount equal to the
market value thereof f.o.b. the plant producing the same (which amount shall be
deemed to have been received by ONCM)), less Allowable Deductions.

  (g)   “Products” means ores, minerals, or other commercially valuable
products, except any fraction thereof comprising or deemed to comprise Gold and
Silver Products, mined from the Property.     (h)   “Property” means the
property covered by the Concessions (as defined in the Agreement) and including
renewals and restaking of the area encompassed by those Concessions.

3.   For the purposes of determining Net Smelter Returns, all receipts and
disbursements in currency other than United States currency shall be converted
into United States currency on the day of receipt or disbursement, as the case
may be.   4.   Net Smelter Returns shall be calculated by ONCM at the end of
each calendar quarter in which Products from the Property are sold or deemed to
be sold. Quarterly calculations of Net Smelter Returns, together with payment of
the applicable RTE in United States currency, or in kind if requested by the
Holder before the end of the applicable quarter, and calculated using the same
basis of valuation and with all additional costs for payment in kind being borne
by the Holder, and copies of all net smelter receipts, shall be delivered to the
Holder within forty-five (45) days after the end of the applicable quarter. ONCM
shall cause the Net Smelter Returns and the records relating thereto to be
audited within the first quarter of each calendar year by a national firm of
chartered accountants designated and paid by ONCM (which may be the auditor of
ONCM) and:

  (a)   copies of the audited reports shall be delivered to ONCM and the Holder
by the chartered accounting firm;     (b)   each party shall have three months
after receipt of any audited report to object thereto in writing to the other
party, and failing such objection, such report shall be deemed correct; and    
(c)   in the event of a reaudit, all costs relating to such reaudit shall be
paid by ONCM unless the reaudit differs from the original audit by an amount
equivalent to less than 1% of the amount of the original audit and the reaudit
was requested by a Holder, in which case all costs relating to such reaudit
shall by paid by the Holder that requested the reaudit.



--------------------------------------------------------------------------------



 



-5-

5.   ONCM may, but shall not be under any duty to, engage in price protection
(hedging) or speculative transactions such as futures contracts and commodity
options in its sole discretion covering all or part of production from the
Property and neither the profits nor the losses from such transactions shall be
taken into account in calculating Net Smelter Returns.   6.   None of the
provisions of this RTE Agreement shall give the Holder any right to management
of the Property or any mine established thereupon, nor shall the provisions be
interpreted to do so, in particular, but without limiting the generality of the
preceding statement, ONCM will plan, manage, control, conduct and supervise
mining and processing operations and any decision relating to the type,
dimensions and location of the mine, its facilities, pits and service and
ancillary establishments, as well as any decision pertaining to the rate of
work, production processes, expansion of the mine and to temporary or final
stoppage of commercial exploitation and mining operations on the Property,
provided that ONCM shall conduct all operations on the Property in a good and
workmanlike manner and in accordance with accepted mining practice.   7.   The
parties acknowledge that ONCM is not obligated to maintain in good standing,
renew or otherwise retain any interest in the Property, or application or
reapplication therefor, and that ONCM may, in its sole discretion, without
penalty, relinquish, drop, abandon or allow to lapse any or all of the Property,
or the applications or reapplications therefor, without further obligation to
the Holder except as set forth in the Agreement and except as otherwise provided
by the provisions of this RTE Agreement.   8.   Notwithstanding the provisions
of Section 7 of this RTE Agreement, if ONCM relinquishes, drops, abandons,
allows any portion of the Property to lapse, and subsequently reacquires a
direct or indirect beneficial interest with respect to such portion of the
Property, then such portion of the Property will once again be subject to the
obligation to pay the RTE.   9.   Until payment of the RTE in full ONCM shall
not transfer all or any interest in the Property unless the proposed transferee
agrees with the Holder in advance of such transfer and in writing to be bound by
the terms and conditions of this RTE.   10.   Within 90 days following the end
of each calendar year, ONCM shall provide the Holder with an annual report of
all activities and operations conducted upon or with respect to the Property
during the preceding calendar year, together with a description of the
activities and operations anticipated during the current year (including
estimates of expenditures, production, remaining ore reserves and the RTE
payable).   11.   The Holder or its authorized agent or representative, on not
less than seven days’ notice to ONCM, may enter upon all surface and subsurface
portions of the Property under the direction and control of ONCM for the purpose
of inspecting the Property, all improvements thereto and operations thereon,
provided that the Holder and its authorized agents and representatives shall
enter the Property at their own risk and expense and may not unreasonably hinder
operations on or pertaining to the Property.



--------------------------------------------------------------------------------



 



-6-

12.   Subject as hereinafter provided, ONCM shall indemnify and save the Holder
harmless from any loss, cost or liability incurred by it in its capacity as
owner of the RTE (including, without limitation, reasonable attorneys’ fees) as
a result of a claim by a third party and arising from any failure by ONCM at all
times to comply with all applicable federal, provincial and local laws,
statutes, rules, regulations, permits, ordinances, certificates, licences and
other regulatory requirements, policies and guidelines relating to ONCM’s
operations and activities on or with respect to the Property; provided, however,
ONCM shall have the right to contest any of the same.   13.   Before minerals
from the Property are commingled with minerals from other properties:

  (a)   the minerals from the Property shall be measured and sampled in
accordance with sound mining and metallurgical practices for moisture, metal,
and other appropriate content;     (b)   representative samples of the minerals
shall be taken and retained by ONCM together with the results of assays
(including penalty substances) and other appropriate analyses of the samples to
determine metal and other relevant content of and penalty substances in the
minerals, which samples and results will be produced at the request of the
Holder; and     (c)   the amount of the RTE due and payable to the Holder from
minerals produced from the Property commingled with minerals from other
properties shall be determined.

    Following the expiration of the period for objection described in Section 4
of this RTE Agreement, and absent timely objection by the Holder, ONCM may
dispose of the samples and results required to be kept by this Section.   14.  
Time shall be of the essence hereof.   15.   After the Debentures, the Holder’s
rights to the RTE shall constitute a second charge against the Property.   16.  
Terms with an initial capital letter which are not defined in this RTE Agreement
will have the meanings assigned to them in the Agreement.   17.   This RTE is
assignable by the Holder in whole or in part without the consent of ONCM.   18.
  The exchange rate applicable to the conversion of any amounts denominated in
the lawful currency of Mexico to U.S. Dollars under this RTE shall be the
exchange rate reported in the Diario Oficial of Mexico City on the date of the
conversion.



--------------------------------------------------------------------------------



 



-7-

IN WITNESS WHEREOF the Parties hereto have executed this RTE Agreement as of
this 23rd day of March, 2001.

           
 
  TENEDORAMEX S.A. de C.V.  
 
 
       
 
  By:   [ILLEGIBLE]
 
       
 
       
 
  By:    
 
       
 
       
 
  KENNECOTT MINERALS COMPANY  
 
 
       
 
  By:   [ILLEGIBLE]
 
       
 
       
 
  By:    
 
       
 
       
 
  O.N.C. de MEXICO S.A. de C.V.  
 
 
       
 
  By:   [ILLEGIBLE]
 
       